THOMPSON, Judge.
The employer/carrier (E/C) appeal a workers’ compensation order finding the claimant competent to testify, and awarding permanent total disability (PTD) benefits, attorney’s fees, costs, and future medical benefits. We reverse and remand.
The claimant was unable to testify and express himself in a manner that could be understood by the deputy commissioner (deputy) or the attorneys for the parties. The deputy permitted claimant’s brother, who purported to understand him, to act as interpreter or translator on questions propounded to the claimant on both direct and cross-examination. It is clear from the record that the claimant is unable to directly express himself in an understandable manner, and he is disqualified to testify unless he expresses himself through an interpreter who can understand him. Section 90.606, Florida Statutes requires that an interpreter who testifies be qualified to interpret for the witness and shall be sworn to do so before testifying. There is no showing that the claimant’s brother was qualified and he was not sworn to interpret as required by § 90.606(3), Fla.Stat. Therefore, such testimony cannot be the basis of an award of benefits in this case.
The order is reversed and the cause remanded without prejudice to the claimant’s right to prove his claim through a qualified interpreter who can understand him and is sworn as required by law.
MILLS and JOANOS, JJ., concur.